      Case 3:15-cr-00529-CRB Document 144-1 Filed 10/11/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA



                             CRIMINAL COVER SHEET

Instructions: Effective November I, 2016, this Criminal Cover Sheet must be completedand submitted,
along with the Defendant Information Form, for each new criminal case.


 Case Name:                                               Case Number:

 usAv. Wing Wo Ma                                                  CR 15-529

 Is This Case Under Seal?                       Yes       No /

 Total Number of Defendants:                      1/2-7              8 or more

 Does this case involve ONLY charges
                                               Yes       No    /
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                    SF /     OAK        SJ


 Is this a potential high-cost case?            Yes       No /

 Is any defendant charged with
                                                Yes      No /
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No /

 Assigned AUSA                      ai     t
                                                         Date Submitted: 11 Qct 18
 (Lead Attorney): Joseph M. AllOtO, Jr.
 Comments:




                                                              RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
